Citation Nr: 1226416	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating greater than 10 percent for nummular eczematous dermatitis since March 6, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service with the United States Air Force from May 1985 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for recurrent pruritic rash, buttocks, with a noncompensable rating effective September 1, 2005. 

In an April 2007 decision by a Decision Review Officer (DRO), the RO recharacterized the disability to reflect the current diagnosis of nummular eczematous dermatitis and granted entitlement to a 10 percent disabling from March 6, 2006 to March 6, 2007. , A noncompensable, 0 percent, rating from was resumed effective March 6, 2007.  

In a September 2010 decision the Board denied entitlement to a compensable rating prior to December 1, 2005 and granted a 10 percent rating from December 1, 2005 to March 6, 2006 for nummular eczematous dermatitis.  The Board noted that the Veteran expressed satisfaction with, and did not appeal, the rating assigned from March 6, 2006 to March 6, 2007.  The issue of a compensable initial rating after March 6, 2007 was remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC for further development, to include an examination.  The Board's September 2010 decision is final.  See 38 C.F.R. § 20.1100.  A September 2010 rating decision implemented the Board's decision. 
 
In September 2011 the AMC issued a rating decision which granted an increased 10 percent rating effective March 6, 2007.  

The claim was then returned to the Board for adjudication.  The only issue remaining on appeal was entitlement to an initial rating greater than 10 percent beginning March 6, 2007 for nummular eczematous dermatitis. 

In February 1, 2012 the Board remanded the issue to the AMC for further development, which has been completed.  A Supplemental Statement of the Case (SSOC) issued in February 2012 denied a rating greater than 10 percent for nummular eczematous dermatitis beginning March 6, 2007.

In a February 2012 rating decision also issued by the AMC, the AMC stated that there had been a mistake on the code sheet in the prior September 2010 rating decision and that the rating should have been 0 percent effective March 6, 2006.  This is not correct.  The rating for the time period March 6, 2006, to March 6, 2007, was increased to 10 percent in an April 2007 decision by the RO.  The Veteran expressly stated that he was satisfied with this rating and did not appeal the issue of a higher rating for the time period from March 6, 2006, to March 6, 2007.  As the issue was not on appeal, it was not before the Board and was not reviewed in the Board's September 2010 decision.  It appears there was some confusion when implementing the Board's directives as there was no directive addressing the rating for the time period March 6, 2006, to March 6, 2007.  The rating for the time period for the time period March 6, 2006 to March 6, 2007 is 10 percent.   

The February 2012 code sheet incorrectly identifies the ratings for nummular eczematous dermatitis as: 0 percent from September 1, 2005, 10 percent from December 1, 2005, 0 percent from March 6, 2006, and 10 percent from March 6, 2007.  The correct code sheet ratings should be 0 percent from September 1, 2005 and 10 percent from December 1, 2005 forward.  Correction of the master corporate record is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's nummular eczematous dermatitis involves at least 5 percent, but less than 20 percent, of the entire body; no systemic therapies have been required or undertaken.



CONCLUSION OF LAW

The criteria for rating greater than 10 percent for nummular eczematous dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A June 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A June 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in March 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

The Board has reviewed the Veteran's "Virtual VA" claims file which includes VA treatment records from 2005 to 2011. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The rating criteria applicable to disabilities of the skin were amended effective October 23, 2008.  However, the criteria under the Diagnostic Code applicable to rating of nummular eczematous dermatitis, Code 7806, have not changed, and a determination as to which version is more beneficial to the Veteran is not required. 

The diagnosed condition, nummular eczematous dermatitis, is a listed disease under the rating schedule at Code 7806.  Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Alternatively, the condition may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  As the nummular eczematous dermatitis is not manifested on the head, face or neck and as there are no scars due to nummular eczematous dermatitis, none of the alternative codes are applicable. 

At a March 2011 VA examination the Veteran reported using topical steroids from 2006 to 2007 but stopped using it as he was worried about skin thinning.  The examiner noted there to be 0 percent of exposed areas (head, face, neck, hands) affected, and that greater than 5 percent but less than 20 percent of the total body area was affected by the skin condition, which meets the criteria for a 10 percent rating.   

In June 2011 the Veteran was prescribed clobetasol, a topical corticosteroid cream, to treat his skin condition.  Although this is a corticosteroid treatment, it is a topical treatment not a systemic therapy as it is treating his skin, not his entire body/system.  The rating criteria only contemplates systemic therapy.  A review of VA treatment records, including those maintained electronically in the Virtual VA system, reveals no forms of systemic therapy at any time during the appellate period.  Similarly, there is no indication of more widespread skin involvement, affecting greater than 20 percent of the body.

There is no evidence of dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  As such a higher rating is not warranted.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A rating greater than10 percent for nummular eczematous dermatitis from March 6, 2007 is not warranted.



ORDER

Entitlement to an initial rating greater than 10 percent for nummular eczematous dermatitis from March 6, 2007 is denied. 




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


